            Case 2:21-cm-00027-MEF Document 1                            Filed 04/07/21 Page 1 of 12 PageID #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant


                                        UNITED STATES DISTRICT COURT                                                     FILED
                                                                    for the                                        US DISTRICT COURT
                                                          Western District of Arkansas                             WESTERN DISTRICT
                                                             Fort Smith Division                                     OF ARKANSAS
                                                                                                                         Apr 7, 2021
          In the Matter of the Search of                            )
          (Briefly describe the property to be searched             )                                             OFFICE OF THE CLERK
          or identify the person by name and address)               )                 2:21cm27
                                                                            Case No. _________________________
          Black iPhone, IMEI: 352889113425193                       )

                                              APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): Black iPhone, IMEI: 352889113425193mmore particularly described on Attachment A,

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized): See
Attachment B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

                          evidence of a crime;

                     Ƒ      contraband, fruits of crime, or other items illegally possessed;

                     Ƒ      property designed for use, intended for use, or used in committing a crime;

                     Ƒ      a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
                  Code Section                                             Offense Description
                  21 U.S.C. §§ 841(a)(1) & 846                      Conspiracy to possess with intent to distribute
                                                                    A Schedule II controlled substance

          The application is based on these facts:

                Continued on the attached sheet.

          Ƒ  Delayed notice of _____ days (give exact ending date if more than 30 days: ________________) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                           Digitally signed by ANDREW CHRONISTER
                                                                            ANDREW CHRONISTER
                                                                            _____________________________________________
                                                                                                   Date: 2021.04.07 14:03:40 -05'00'

                                                                                                Applicant’s signature

                                                                            Andrew Chronister, DEA Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.
      04/07/2021
Date: _____________________                                                 _____________________________________________
                                                                                                    Judge’s signature

City and state: Fort Smith, Arkansas                                        Mark E. Ford, United States Magistrate Judge
                                                                                                  Printed name and title
 Case 2:21-cm-00027-MEF Document 1                 Filed 04/07/21 Page 2 of 12 PageID #: 2




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Andrew D. Chronister, Special Agent of the Drug Enforcement Administration (DEA),

being duly sworn, depose and state that:

                                      INTRODUCTION

       1.      I am an investigative or law enforcement officer of the United States, within the

meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Section 2516 of Title 18, United

States Code.

       2.      I have been a Special Agent with the Drug Enforcement Administration (DEA),

and have been employed in this capacity since April 2018. I am currently assigned as a Special

Agent to the Fort Smith Post of Duty Office in Fort Smith, Arkansas. Before being employed with

the DEA, I was employed by the Kansas City, Kansas Police Department from December 2012,

to April of 2018.

       3.      During my employment with the DEA and Kansas City, Kansas Police Department,

I have had formal training and experience in the investigation of controlled substances and I am

familiar with the manner in which controlled substances, including marijuana, cocaine,

methamphetamine, and other controlled substances, are packaged, distributed, consumed and how

they are identified. I have participated in executing numerous arrests and search warrants for

violations involving such substances. In the course of my employment, I have become familiar

with the ordinary meaning of controlled substances slang and jargon, and I am familiar with the

manners and techniques of traffickers who distribute controlled substances. I have also received

training from experienced DEA Special Agents and other narcotics officers in the investigation of

major drug traffickers.
                                               1
 Case 2:21-cm-00027-MEF Document 1                   Filed 04/07/21 Page 3 of 12 PageID #: 3




       4.      The statements contained in this Affidavit are based on investigative efforts of this

Affiant, other law enforcement officials, and on my experience and background as a Special Agent

with the DEA and as an Officer with the Kansas City, Kansas Police Department. This Affidavit

is being submitted for the limited purpose to establish probable cause for a search warrant for the

search of the cellular phone (see Attachment A; “Device”) seized and maintained in the Western

District of Arkansas, Fort Smith Division, as evidence following the seizure of the phone after a

search warrant was executed by the Mid Iowa Drug Task Force on Kyla FORBES Hotel Room

(3108 South Center St, Room 119 Marshalltown, IA) on March 13, 2021. For a more specific

description of the cellular phone, please refer to Attachment A.

       5. Based upon your Affiant’s knowledge, training, and experience, your Affiant knows

that drug traffickers commonly use cellular phones to communicate with their criminal

associates. These cell phones contain evidence regarding the dates and times of calls to and from

their criminal associates as well as stored information regarding the telephone numbers, names,

alias names and saved text messages (both sent and received) to and from their criminal

associates. Cellular phones contain video and photographs of criminal associates, illegal

substances, locations and other evidence pertinent to this investigation.

                                      PROBABLE CAUSE

        6.     On March 13, 2021, at approximately 9:00 a.m., Arkansas State Police Trooper

Christopher Short conducted a traffic stop on a white Hyundai Accent (Minnesota tag EAE170)

for making an unsafe lane change in front of a pickup truck, causing it to have to apply its breaks,

and following too closely to tractor trailer. The traffic stop occurred on westbound Interstate 40

near the 13 mile marker in Crawford County, Arkansas. The driver was later identified as Kyla

FORBES (W/F 06/19/1974) and front seat passenger Malcolm ALEXANDER (B/M 09/18/1974).

                                                 2
 Case 2:21-cm-00027-MEF Document 1                    Filed 04/07/21 Page 4 of 12 PageID #: 4




ASP Trooper Short is a trained interdiction Trooper. Trooper Short noticed that both parties were

extremely nervous. Trooper Short asked for consent to search the vehicle and FORBES denied

consent. Trooper Short then requested for Trooper Jose Elmore and his K9 partner. While waiting,

FORBES admitted to being on federal probation and that she was not supposed to leave the state

(Iowa). FORBES also admitted to having a meth pipe in her purse.

        7.     At approximately 9:20 a.m., Trooper Elmore arrived on scene. Trooper Elmore

utilized his K9 partner Bo to conduct a sniff of the air around the vehicle. Bo alerted to the presence

of narcotics being in the vehicle. During a search of the vehicle, 10 bundles of methamphetamine

weighing a total of 6.3 kilograms were located inside a black duffle bag that was placed in the

trunk. Also located inside the vehicle was a glass pipe used to smoke meth in FORBES’ purse and

an open syringe in the center console.

        8.     At approximately 10:50 a.m., SA Andrew Chronister and TFO Eric Pippin

conducted an audio recorded post Miranda interview of Kyla FORBES. During this post Miranda

interview FORBES admitted to driving ALEXANDER to Greenville, Mississippi, on March 12,

2021. Once they arrived in Greenville, FORBES advised they drove to a hotel. FORBES stated

that ALEXANDER gave her the money for the hotel room and she rented the room in her name at

Executive Inn Motel (233 US-82, Greenville, MS 38701). ALEXANDER left FORBES at the

hotel and retuned a few hours later. At which time FORBES and ALEXANDER left Greenville in

route to the Des Moines, Iowa area. FORBES advised that she was getting paid $1000 by

ALEXANDER to drive him to Greenville, Mississippi, and back. FORBES also stated that she

knew ALEXANDER was a “drug dealer” as he had sold her Methamphetamine in the past and

would also sell cocaine and Ecstasy.




                                                  3
 Case 2:21-cm-00027-MEF Document 1                Filed 04/07/21 Page 5 of 12 PageID #: 5




        9.    FORBES continued to say that she had been living in a hotel room for the last 4

weeks at the Economy Inn (3108 South Center Street Marshalltown, IA 50158) in room 119.

FORBES stated that in her room was approximately 5 grams of methamphetamine and drug

paraphernalia. FORBES advised that the methamphetamine and drug paraphernalia in the room

belonged to her.

        10.   After the statement provided by FORBES, Affiant contacted Federal Probation

Officer, Benjamin Field. PO Field is the supervising officer of FORBES in the Southern District

of Iowa. Affiant located PO Field through a standard NCIC check of FORBES. PO Field contacted

the Mid Iowa Drug Task Force (MIDTF) who agreed to help with the investigation. MIDTF SGT

James Gibson contacted the Affiant for the details surrounding FORBES’ statements.

        11.   At approximately 5:45 p.m., SGT James Gibson of the Mid Iowa Drug Task Force

appeared in front of Marshall County Magistrate Judge Barry Kaplan and was granted a search

warrant for FORBES’ hotel room.

        12.   At approximately 6:15 p.m., the warrant was executed and during the search of the

room an iPhone (the device further described in attachment A), 8.4 grams of suspected

methamphetamine, and a digital scale with suspected methamphetamine residue were located.

        13.   At the request of Affiant, on March 23, 2021, SGT Gibson mailed the device

described in Attachment A to Affiant via UPS and affiant received it in the Western District of

Arkansas, Fort Smith Division, on March 25, 2021, and placed it into the DEA’s temporary

evidence storage location at the Fort Smith DEA Post of Duty.

                                   TECHNICAL TERMS

   Based on my training and experience, I use the following technical terms to convey the

following meanings:

                                              4
 Case 2:21-cm-00027-MEF Document 1                  Filed 04/07/21 Page 6 of 12 PageID #: 6




a.     Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone) is a

handheld wireless device used for voice and data communication through radio signals. These

telephones send signals through networks of transmitter/receivers, enabling communication with

other wireless telephones or traditional “land line” telephones. A wireless telephone usually

contains a “call log,” which records the telephone number, date, and time of calls made to and

from the phone. In addition to enabling voice communications, wireless telephones offer a broad

range of capabilities. These capabilities include: storing names and phone numbers in electronic

“address books;” sending, receiving, and storing text messages and e-mail; taking, sending,

receiving, and storing still photographs and moving video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; and accessing and

downloading information from the Internet.        Wireless telephones may also include global

positioning system (“GPS”) technology for determining the location of the device.

b.     Digital camera: A digital camera is a camera that records pictures as digital picture files,

rather than by using photographic film. Digital cameras use a variety of fixed and removable

storage media to store their recorded images. Images can usually be retrieved by connecting the

camera to a computer or by connecting the removable storage medium to a separate reader.

Removable storage media include various types of flash memory cards or miniature hard drives.

Most digital cameras also include a screen for viewing the stored images. This storage media can

contain any digital data, including data unrelated to photographs or videos.

c.     Portable media player: A portable media player (or “MP3 Player” or iPod) is a handheld

digital storage device designed primarily to store and play audio, video, or photographic files.

However, a portable media player can also store other digital data. Some portable media players

can use removable storage media. Removable storage media include various types of flash



                                                5
 Case 2:21-cm-00027-MEF Document 1                   Filed 04/07/21 Page 7 of 12 PageID #: 7




memory cards or miniature hard drives. This removable storage media can also store any digital

data. Depending on the model, a portable media player may have the ability to store very large

amounts of electronic data and may offer additional features such as a calendar, contact list, clock,

or games.

d.     GPS: A GPS navigation device uses the Global Positioning System to display its current

location. It often contains records of the locations where it has been. Some GPS navigation

devices can give a user driving or walking directions to another location. These devices can

contain records of the addresses or locations involved in such navigation. The Global Positioning

System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth.

Each satellite contains an extremely accurate clock. ETach satellite repeatedly transmits by radio

a mathematical representation of the current time, combined with a special sequence of numbers.

These signals are sent by radio, using specifications that are publicly available. A GPS antenna

on Earth can receive those signals. When a GPS antenna receives signals from at least four

satellites, a computer connected to that antenna can mathematically calculate the antenna’s

latitude, longitude, and sometimes altitude with a high level of precision.

e.     PDA: A personal digital assistant, or PDA, is a handheld electronic device used for storing

data (such as names, addresses, appointments or notes) and utilizing computer programs. Some

PDAs also function as wireless communication devices and are used to access the Internet and

send and receive e-mail. PDAs usually include a memory card or other removable storage media

for storing data and a keyboard and/or touch screen for entering data. Removable storage media

include various types of flash memory cards or miniature hard drives. This removable storage

media can store any digital data. Most PDAs run computer software, giving them many of the

same capabilities as personal computers. For example, PDA users can work with word-processing



                                                 6
     Case 2:21-cm-00027-MEF Document 1                Filed 04/07/21 Page 8 of 12 PageID #: 8




documents, spreadsheets, and presentations. PDAs may also include global positioning system

(“GPS”) technology for determining the location of the device.

f.       Internet: The Internet is a global network of computers and other electronic devices that

communicate with each other. Due to the structure of the Internet, connections between devices

on the Internet often cross state and international borders, even when the devices communicating

with each other are in the same state.

         Based on my training, experience, I know that the device described in Attachment A has

capabilities that allow it to serve as a wireless telephone, text messaging device, digital camera,

portable media player, GPS navigation device, PDA, and has internet capabilities. In my training

and experience, examining data stored on devices of this type can uncover, among other things,

evidence that reveals or suggests who possessed or used the device.

                   ELECTRONIC STORAGE AN FORENSIC ANALYSIS

         Based on my knowledge, training, and experience, I know that electronic devices can store

information for long periods of time. Similarly, things that have been viewed via the Internet are

typically stored for some period of time on the device. This information can sometimes be

recovered with forensics tools.

         Forensic evidence. As further described in Attachment B, this application seeks permission

to locate not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant, but also forensic evidence that establishes how the Device was used, the

purpose of its use, who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Device because:




                                                  7
 Case 2:21-cm-00027-MEF Document 1                    Filed 04/07/21 Page 9 of 12 PageID #: 9




       a.        Data on the storage medium can provide evidence of a file that was once on the

       storage medium but has since been deleted or edited, or of a deleted portion of a file (such

       as a paragraph that has been deleted from a word processing file).

       b.        Forensic evidence on a device can also indicate who has used or controlled the

       device.     This “user attribution” evidence is analogous to the search for “indicia of

       occupancy” while executing a search warrant at a residence.

       c.        A person with appropriate familiarity with how an electronic device works may,

       after examining this forensic evidence in its proper context, be able to draw conclusions

       about how electronic devices were used, the purpose of their use, who used them, and

       when.

       d.        The process of identifying the exact electronically stored information on a storage

       medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

       evidence is not always data that can be merely reviewed by a review team and passed along

       to investigators. Whether data stored on a device is evidence may depend on other

       information stored on the device and the application of knowledge about how a device

       behaves. Therefore, contextual information necessary to understand other evidence also

       falls within the scope of the warrant.

       e.        Further, in finding evidence of how a device was used, the purpose of its use, who

       used it, and when, sometimes it is necessary to establish that a particular thing is not present

       on a storage medium.

       Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

warrant I am applying for would permit the examination of the device consistent with the warrant.

The examination may require authorities to employ techniques, including but not limited to


                                                  8
Case 2:21-cm-00027-MEF Document 1                Filed 04/07/21 Page 10 of 12 PageID #: 10




computer-assisted scans of the entire medium, that might expose many parts of the device to human

inspection in order to determine whether it is evidence described by the warrant.

       Manner of execution. Because this warrant seeks only permission to examine a device

already in law enforcement’s possession, the execution of this warrant does not involve the

physical intrusion onto premises. Consequently, I submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

   WHEREFORE, I believe that in light of the information contained herein, there is probable

cause to believe that the Device (more particularly described in Attachment A; of this affidavit)

seized by and in the possession of the Fort Smith Post of Duty DEA contains information and

records which would constitute evidence of violations of 21 U.S.C. §§ 841(a)(1), 843(b), and 846,

and that there is probable cause for a search warrant authorizing the examination of the Device

described in Attachment A for the items described in Attachment B.

   DATED this WK day of April, 2021.
                                                                         Digitally signed by ANDREW
                                                     ANDREW CHRONISTER   CHRONISTER
                                                     _______________________________
                                                                         Date: 2021.04.07 14:07:48 -05'00'

                                                     Andrew Chronister
                                                     DEA Special Agent


                                                     7th day of April, 2021.
   Affidavit subscribed and sworn to before me this _____


                                                     ______________________________
                                                     Honorable Mark E. Ford
                                                     United States Magistrate Judge




                                                 9
Case 2:21-cm-00027-MEF Document 1             Filed 04/07/21 Page 11 of 12 PageID #: 11




                                      ATTACHMENT A

Black iPhone, IMEI: 352889113425193, which is currently in the custody of the Fort Smith
DEA located at 4977 Old Greenwood Rd, Fort Smith, AR 72903.
Case 2:21-cm-00027-MEF Document 1              Filed 04/07/21 Page 12 of 12 PageID #: 12




                                       ATTACHMENT B

  1. All records on the Device described in Attachment A that relate to violations of 21 U.S.C.

  §§ 841(a)(1), 843(b), and 846, including but not limited to:

     a.      Any and all communications to and from the Device involving the trafficking of

  controlled substances;

     b.      Any and all communications to and from the Device involving Malcolm

  ALEXANDER or any other party whom Forbes is communicating with regarding the

  distribution of controlled substances.

  2. Evidence of user attribution showing who used or owned the Device at the time the things

  described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved

  usernames and passwords, documents, and browsing history.
